TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00478-CR



                                  Ex parte Theodoro Quinones


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-12-0101-HC, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant filed a notice of appeal stating he wished to appeal from the trial

court’s interlocutory orders related to his Motion to Reduce Bond. The clerk’s record was filed on

July 12, 2012, and the reporter’s record was filed on October 8, 2012. Appellant’s retained attorney,

W. Paul Parash, made several attempts to file a brief electronically, but the briefs were rejected

because they were untimely, lacked a correct motion for extension of time, and had various errors

of form. On December 4, two weeks after Mr. Parash’s last unsuccessful attempt to file the brief

and a motion for extension of time, we sent him notice that the brief was overdue, requesting a

response by December 14. To date, Mr. Paresh has not responded to our communication, nor has

he filed a corrected brief and motion for extension of time.

               We therefore order Mr. Parash to file a brief and motion for extension of time that

fully comply with the rules of appellate procedure and, if electronically filed, the rules governing

electronic filing no later than May 3, 2013. If appellant has decided he no longer wishes to pursue
this appeal, Mr. Parash should file a motion to dismiss no later than May 3, 2013. Failure to comply

with this order will result in Mr. Parash being called before this Court to show cause why he should

not be held in contempt for violating this order.

               It is ordered April 23, 2013.



Before Justices Puryear, Pemberton and Rose

Do Not Publish




                                                    2